DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prissok (US 2011/0118373). 
Prissok is directed to a tire construction in which a cellular polyisocyanate polyaddition product or noise damper, such as polyurethane, is positioned within a tire cavity and adjacent a rim in order to permit running in an underinflated condition (Paragraphs 6 and 71).  Prissok further states that such a polyurethane has a water absorption that is most preferably smaller than 20 percent by weight (Paragraph 24).  In such an instance, however, Prissok is completely silent with respect to cell or bubble characteristics of the cellular product or noise damper.
A fair reading of Prissok, however, suggests the use of any number of cell characteristics, including the number of cells and the area of the cells, absent a conclusive showing of unexpected results.  It is emphasized that the claims define a broad range of values for the number of cells and the area of the cells and such values appear to be consistent with 
Regarding claim 2, as detailed above, Prissok suggests a most preferred water absorption less than 20 percent and such fully encompasses the clatter water absorption.
With respect to claim 3, Paragraph 25 describes a prepolymer including at least one diisocyanate and at least one polyether alcohol.             
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prissok as applied in claim 1 above and further in view of Hirakawa (US 4,349,061).
As detailed above, Prissok teaches a tire construction having a foam product or noise damper within a tire cavity.  In such an instance, Prissok is silent with respect to the inclusion of a damping rubber body.
In any event, treads are conventionally formed with cap-base structures since properties designed in ground contacting tread portions (cap) are different from those desired in non-ground contacting portions (base).  Hirakawa provides one example of a cap-base structure that provides a combination of reduced rolling resistance and high skid resistance (Column 2, Lines 40+).  One of ordinary skill in the art at the time of the invention would have found it obvious to include a conventional cap-base structure in the tire of Prissok for the benefits detailed above.  In terms of the claimed invention, a tread base rubber corresponds with a “damping rubber body” and a tread cap corresponds with a “tread portion”.
Lastly, Hirakawa teaches a hardness ratio slightly less than 1 (Column 4, Lines 43-55).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        December 29, 2021